Name: Council Regulation (EEC) No 1991/88 of 30 June 1988 amending Regulation (EEC) No 3568/83 on the fixing of rates for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: prices;  organisation of transport;  transport policy;  land transport
 Date Published: nan

 7. 7 . 88 Official Journal of the European Communities No L 176/5 COUNCIL REGULATION (EEC) No 1991/88 of 30 June 1988 amending Regulation (EEC) No 3568/83 on the fixing of rates for the carriage of goods by road between Member States Whereas in order to ensure the continuity of the Community policy on tariffs , the period of validity of Regulation (EEC) No 3568/83 should be extended until 31 December 1989 ; whereas the time limit for decision by the Council on the future system of prices and conditions for this sector should, in consequence, be extended until 31 December 1988 , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the fixing of rates and conditions for the carriage of goods by road between Member States is currently governed by Council Regulation (EEC) No 3568/83 of 1 December 1983 on the fixing of rates for the carriage of goods by road between Member States (4) ; Whereas, pursuant to Article 20 thereof, that Regulation expires on 31 December 1988 and the Council must therefore decide on the subsequent arrangements applicable to rates and conditions for the said carriage ; Whereas rapid development is taking place in the organi ­ zation of the market for the carriage of goods by road ; Article 1 Regulation (EEC) No 3568/83 is hereby amended as follows : 1 . in the second paragraph of Article 20, '31 December 1988' is replaced by '31 December 1989'; 2. in the third paragraph of Article 20 , '31 December 1987' is replaced by '31 December 1988 '. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1988 . For the Council The President Ch. SCHWARZ-SCHILLING (') OJ No C 3, 7 . 1 . 1988 , p. 5 . (2) OJ No C 167, 27 . 6 . 1988 . (3) OJ No C 35, 8 . 2. 1988 , p. 10 .H OJ No L 359 , 22. 12. 1983, p. 1 .